Cassoday, C. J.
Upon the former hearing of this case I respectfully dissented from the construction given to the statute in question by my brethren, and gave my reasons at considerable length. Had the statute been construed as, in my judgment, it should have been, no question as to its validity could have arisen. Since the construction given by my brethren must prevail, I am forced to dissent from the conclusion now reached, as being repugnant to the constitutional provisions cited in the opinion of my brother Babdeen. With *418that construction, the parts of several towns “all lying in tbe same county,” and wbicb may comprise several square miles of territory, with only 300 inhabitants, may be incorporated into a village, while a very much less amount of adjoining-territory, containing a very much greater number of inhabitants, may remain a town. In the case at bar more than two square miles of territory, containing only 317' inhabitants, is allowed to become an incorporated village. In my judgment, the constitutional objection is not obviated by assuming or leaving it open for proof that the inhabitants may be mostly in a small part of the territory, leaving the balance with very few, if any, inhabitants. I am unwilling to subscribe to the proposition that such an extensive amount of territory, with few, if any, inhabitants, may become incorporated as a part of a village with only 300 or 317 inhabitants. Nor am I willing to subscribe to the proposition that the constitutionality of the statute turns upon the fact, to be determined by a court or jury, whether such 300 inhabitants are clustered upon a small portion of the territory, or scattered throughout its whole extent. The result of such a ruling will very likely be that a corporation may be held to be valid in one jurisdiction and void in another jurisdiction, where the facts are substantially the same. Instead of settling the question presented, it seems to me that the decision unsettles the law, and opens the door for endless litigation.